Citation Nr: 0602122	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-21 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for syndrome caused by 
high fever, also claimed as meningitis.

2.  Entitlement to service connection for tremors.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran served on active duty from February 1971 to April 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

This case was previously before the Board in May 2004, at 
which time the Board denied service connection for a 
condition primarily manifested by high fever (claimed as 
meningitis) and for tremors.  The veteran appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(CAVC).  A Joint Motion for Remand was filed in February 
2005.  Therein, the parties moved to vacate the Board's May 
2004 decision, and to remand the appeal for a further action 
as will be explained herein.  An order granting the motion 
was issued in March 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The February 2005 Joint Motion indicates that a remand is 
required in this case due to noted deficiencies in the 
Board's May 2004 decision, and for compliance with the 
statutory duty to assist.  In essence, the parties agree that 
a remand is necessary because the Board decision did not 
present sufficient reasons or bases to support its conclusion 
that VA provided adequate assistance to the appellant in 
developing his claims, pursuant to 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159 (2005).  

The Joint Motion mentioned that under 38 U.S.C.A. § 5103A, VA 
must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claims.  If 
VA cannot obtain the evidence after making reasonable effort, 
VA must notify that claimant that it is unable to obtain the 
records in question, and such notice must include a brief 
explanation of the Secretary's efforts to obtain the records 
and a description of any further action that the Secretary 
will take with respect to the claims.  Id.  The joint motion 
also mentioned the provisions of 38 C.F.R. § 3.159(c)(1) 
which stipulate that if VA becomes aware of a claimant's 
private medical treatment, VA has a duty to assist the 
claimant in obtaining the treatment records.  

Specifically, the Joint Motion pointed out that in the May 
2004 decision, the Board noted that the appellant had been 
treated by a Dr. Donald Rathbun, but that the parties to the 
Joint Motion had examined the claims folder and could not 
locate treatment records from this physician.  Accordingly, 
the aforementioned records will be sought pursuant to this 
remand.  

Thereafter, in May 2004 and May 2005 the veteran identified 
additional pertinent treatment sources/medical evidence which 
he indicated had not been obtained for the record, and asked 
that this evidence be requested.

Thus, due process requires that this case be REMANDED for the 
following actions:

1.  The RO should ensure that all VCAA duty-
to-assist and duty-to-notify obligations are 
satisfied in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A, (West 2002), 
38 C.F.R. § 3.159 and any other applicable 
legal precedent.  

2.  The appellant has identified several 
treatment sources that may have evidence 
pertinent to the claims which has not yet 
been requested/obtained.  These treatment 
sources have been identified as: (1) Dr. 
Donald Rathbun; (2) Dr. Rehman, Neurology 
Associates, 3568 Foothills Drive, Las 
Cruces, NM, 88011and (3) Dr. Fiedler and Dr. 
Redman at the Don Roser Clinic (it appears 
that the veteran is referring to the VA 
outpatient clinic, and if this is the case, 
records from August 2001 forward should be 
requested to specifically include 
neurological records, consultations and 
reports, inasmuch as earlier records are on 
file).  The veteran is requested to provide 
additional information such as the dates of 
treatment and locations of these sources and 
to complete and send to VA an Authorization 
and Consent to Release Information form and 
the RO is asked to request these records.  

If any request for such records is 
unsuccessful, notify the veteran 
appropriately, and this should also be 
annotated in the record.  38 C.F.R. 
§ 3.159(e).  (As noted in the joint motion, 
such notice must include a brief explanation 
of the efforts to obtain the records and a 
description of any further action that will 
be taken with respect to the claims.)

3.  After conducting any additional 
indicated development, the RO should 
readjudicate the veteran's service 
connection claims to include consideration 
of evidence obtained pursuant to this 
remand.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with an 
SSOC.  The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


